Citation Nr: 0028062	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  94-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously classified.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971.  This matter initially arose from a May 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  In August 1997, the 
Board of Veterans' Appeals (Board) denied the appeal.  The 
veteran appealed that determination to the Court of Appeals 
for Veterans Claims (Court).  By an Order dated in October 
1998, the Court remanded the case to the Board for further 
adjudication.  In January 1999, the Board remanded the case 
to the agency of local jurisdiction for further development.  
The case returns to the Board following completion of 
development on remand. 


REMAND

After the agency of original jurisdiction (AOJ) transferred 
the claims files to the Board for final appellate review, the 
veteran, through his representative, submitted additional 
evidence.  That additional evidence includes a medical 
statement from a VA psychologist, who opines that the 
veteran's current psychiatric symptoms first developed during 
his military service.  With the submission of this additional 
evidence, the veteran's representative submitted a statement 
indicating that the veteran did not wish to waive 
consideration of the evidence by the AOJ.

This medical evidence appears to be relevant to the claim of 
entitlement to service connection for a psychiatric disorder.  
Since review of the evidence by the AOJ has not been waived 
and the governing regulation requires that the AOJ review 
evidence prior to any adverse determination of the Board, the 
claim must be remanded to the RO for such review.  38 C.F.R. 
§ 20.1304(c) (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should review the claim in light 
of the additional evidence submitted.  If 
the RO finds that additional development, 
such as another VA psychiatric 
examination(s), or testing, is/are 
warranted, the development should be 
accomplished.  If the claim remains 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this remand is 
to afford the appellant due process of law.  The Board 
intimates no opinion as to any final outcome warranted.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes); 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



